  Case 19-19508       Doc 39   Filed 04/15/21 Entered 04/15/21 18:16:13            Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     19-19508
Eugenia Hill                                )
                                            )               Chapter: 13
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
               Debtor(s)                    )

                            Order Dismissing Case For Material Default

       This matter coming before the Court on Trustee's Motion to Dismiss for Material Default, the
court having heard the facts and the arguments of Counsel,

IT IS HEREBY ORDERED:

      1. This case is dismissed.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: April 15, 2021                                            United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 Suite 800
 224 South Michigan Avenue
 Chicago, IL 60604-2500
 (312) 431-1300
